Exhibit 10.27

EIGHTH AMENDMENT TO

MATADOR RESOURCES COMPANY

2003 STOCK AND INCENTIVE PLAN

The Board of Directors of Matador Resources Company, a Texas corporation (the
“Company”), pursuant to resolutions adopted by the Board of Directors of the
Company at a meeting held on March 8, 2013, has adopted and approved the
following amendments to the Matador Resources Company 2003 Stock Incentive Plan
(the “Plan”):

Section 2.6 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof, the following new Section 2.6:

Section 2.6. Exercise of Options. An Option may be exercised in whole or in part
to the extent exercisable in accordance with Section 2.4 and the option
agreement. An Option shall be deemed exercised when (i) the Company has received
written notice of such exercise in accordance with the terms of the Option and
(ii) full payment of the aggregate exercise price of the Shares as to which the
Option is exercised has been made. Unless further limited by the Committee in
any Option, the exercise price of any Shares purchased may be paid: (a) in cash,
(b) by certified or cashier’s check, (c) by money order, (d) by personal check,
(e) with Shares owned by the Optionee for at least six months, (f) by delivery
(including by FAX) to the Company or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions from the
Participant to a broker or dealer, reasonably acceptable to the Company, to sell
certain of the Shares purchased upon exercise of the Option or to pledge such
Shares as collateral for a loan and promptly deliver to the Company the amount
of sale or loan proceeds necessary to pay such purchase price, (g) by net share
settlement of the Option, whereby a number of Shares that are equal in value to
the aggregate exercise price and that would otherwise be issued upon exercise of
the Option are withheld by the Company, and/or (h) by a combination of the
foregoing or in any other form of valid consideration that is acceptable to the
Committee in its sole discretion. If the exercise price is paid in whole or in
part with Shares, the value of the Shares surrendered shall be their Fair Market
Value on the date received by the Company.

Section 5.8 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof, the following new Section 5.8:

Section 5.8. Withholding. Without limitation, on the date an Award is taken into
a Participant’s income, the Company shall have the right to withhold, or to
require a Participant to remit to the Company, an amount sufficient to satisfy
the Company’s resulting federal, state, and local withholding and employment tax
requirements with respect to such Award. With the consent of the Committee, or
as expressly provided under the terms of the Award, a Participant may make an
irrevocable election to (a) have shares of Stock otherwise issuable thereunder
withheld, or (b) tender to the Company shares of Stock then held by the
Participant having an aggregate Fair Market Value which is not in excess of the
Company’s minimum statutory federal, state and local income and employment tax
withholding obligations associated with the transaction (as determined by the
Company). Such elections by the Participant, if available, must be made by a
Participant on or prior to the tax date.

 

1



--------------------------------------------------------------------------------

No other approval by the Company or its securityholders is necessary for this
amendment and this amendment does not impair any of the rights of any
Participant (as defined in the Plan) with respect to any Award (as defined in
the Plan) outstanding on the date of the amendment.

The Plan, as amended hereby, shall continue in full force and effect.

ADOPTED BY THE BOARD: March 8, 2013

 

2